                                           Case 3:20-cv-04491-JD Document 57 Filed 08/10/21 Page 1 of 2




                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                   NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     CHRIS W., et al.,                                   Case No. 20-cv-04491-JD
                                                         Plaintiffs,
                                   5
                                                                                             ORDER RE MOTION TO DISMISS
                                                    v.
                                   6
                                                                                             Re: Dkt. No. 45
                                   7     PROVIDENCE HEALTH PLAN, et al.,
                                                         Defendants.
                                   8

                                   9          The Court granted defendant Providence Health Plan’s (PHP) motion to dismiss for lack of

                                  10   personal jurisdiction, with leave to amend. Dkt. No. 36. Plaintiff Chris W. field an amended

                                  11   complaint, Dkt. No. 39, that PHP asks again to dismiss for failing to plausibly allege that it did

                                  12   anything claim-related within California or this District that might establish personal jurisdiction,
Northern District of California
 United States District Court




                                  13   Dkt. No. 45. The parties’ familiarity with record is assumed, and the governing standards stated in

                                  14   the prior dismissal order are incorporated here. PHP is dismissed as a defendant, without

                                  15   prejudice.

                                  16          Although not crystal clear in the amended complaint, Chris W.’s main argument for

                                  17   personal jurisdiction is that he has now alleged that PHP is “part of and controlled by a larger

                                  18   entity” that is headquartered in California. See Dkt. No. 50 at 1; see also Dkt. No. 39 ¶¶ 12-13

                                  19   (alleging PHP is affiliated with defendant Providence Health & Services (PHS), which has

                                  20   headquarters in Irvine, California). Even accepting these rather conclusory allegations as true for

                                  21   present purposes, they fall well short of establishing jurisdiction over PHP. “The existence of a

                                  22   parent-subsidiary relationship is insufficient, on its own, to justify imputing one entity’s contacts

                                  23   with a forum state to another for the purpose of establishing personal jurisdiction.” Ranza v. Nike,

                                  24   Inc., 793 F.3d 1059, 1070 (9th Cir. 2015); see also Foster v. United Cont’l Holdings, Inc., Case

                                  25   No. 3:19-cv-02530-JD, 2021 WL 2633400, at *1 (N.D. Cal. June 25, 2021).

                                  26          To the extent Chris W. proposes an alter ego theory as a basis of jurisdiction, which again

                                  27   is not at all clear in the complaint, the effort is misdirected. “To plausibly allege an alter ego

                                  28   relationship, a complaint must present facts showing ‘(1) there is such a unity of interest and
                                           Case 3:20-cv-04491-JD Document 57 Filed 08/10/21 Page 2 of 2




                                   1   ownership that the individuality, or separateness, of the said person and corporation has ceased,

                                   2   and (2) an adherence to the fiction of the separate existence of the corporation . . . would sanction

                                   3   a fraud or promote injustice.’” Foster, 2021 WL 2633400, at *1 (quoting Perfect 10, Inc. v.

                                   4   Giganews, Inc., 847 F.3d 657, 677 (9th Cir. 2017) (cleaned up; ellipses in original)); see also

                                   5   Mesler v. Bragg Mgmt. Co., 39 Cal. 3d 290, 300 (1985) (same tests under California state law).

                                   6          The amended complaint does not allege facts establishing these elements. Assuming again

                                   7   for discussion’s sake that Chris W. has plausibly alleged that PHP is wholly owned by PHS, the

                                   8   “mere fact of sole ownership and control does not eviscerate the separate corporate identity that is

                                   9   the foundation of corporate law.” Id. (quoting Katzir’s Floor & Home Design, Inc. v. M-

                                  10   MLS.com, 394 F.3d 1143, 1149 (9th Cir. 2004)). The unity of interests test requires facts showing

                                  11   a “pervasive control over the subsidiary, such as when a parent corporation dictates every facet of

                                  12   the subsidiary’s business -- from broad policy decisions to routine matters of day-to-day
Northern District of California
 United States District Court




                                  13   operation.” Ranza, 793 F.3d at 1071 (internal quotations and citation omitted). The amended

                                  14   complaint offers nothing that demonstrates this level of control.

                                  15          Chris W. also has not established that dismissing PHP would work an injustice or sanction

                                  16   fraud. “‘The injustice that allows a corporate veil to be pierced is not a general notion of injustice;

                                  17   rather, it is the injustice that results only when corporate separateness is illusory.’” Foster, 2021

                                  18   WL 2633400, at *2 (quoting Katzir’s Floor & Home Design, 394 F.3d at 1149).

                                  19          Because this is a second amended complaint, the Court finds leave to amend is not

                                  20   warranted. See Chodos v. W. Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002). PHP is dismissed

                                  21   without prejudice. If facts developed during discovery give rise to a good-faith basis for seeking

                                  22   to assert alter ego liability with respect to PHP, Chris W. may file a request to amend under

                                  23   Federal Rule of Civil Procedure 15.

                                  24          IT IS SO ORDERED.

                                  25   Dated: August 10, 2021

                                  26
                                  27
                                                                                                     JAMES DONATO
                                  28                                                                 United States District Judge
                                                                                          2
